IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0454
                               Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DARRELL RICARDO BOLDEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mitchell E. Turner,

Judge.



      Darrell Bolden appeals from his conviction after jury trial for attempted

burglary in the second degree as an habitual offender. AFFIRMED.




      Webb L. Wassmer of Wassmer Law Office, P.L.C., Marion, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser and Katherine

Krickbuam (until her withdrawal), Assistant Attorneys General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                        2


DANILSON, Chief Judge.

      Darrell Bolden appeals from his conviction after jury trial for attempted

burglary in the second degree in violation of Iowa Code section 713.6 (2011), as

an habitual offender as defined by section 902.8. He contends that the jury panel

failed to comply with federal and state constitutional requirements, there was

insufficient evidence to support the verdict, and the district court lacked

jurisdiction, and utilized an improper jury instruction.   Because error is not

preserved as to the issues raised, we affirm.

      Juan Trevino testified that on September 11, 2012, he witnessed Bolden

enter a neighboring attached garage and begin rummaging through the vehicle

parked inside.   Trevino went to the garage to confront Bolden and after the

confrontation, a scuffle ensued. As a result of the incident, Bolden was charged

by trial information with burglary in the second degree and being an habitual

offender on October 5, 2012.

      After a jury trial held May 13–14, 2013, Bolden was found guilty of

attempted burglary in the second degree as an habitual offender. Bolden filed a

motion for new trial on May 20, followed by a supplemental motion for new trial

filed by Bolden’s attorney.      The district court overruled the motion and

supplemental motion and imposed a sentence of fifteen years.

      Bolden now appeals. The appellant’s brief asserts Bolden’s constitutional

right to trial by a jury selected from a fair cross-section of the community was

violated because the jury venire contained no minorities.        The brief also

concedes that any ineffective-assistance-of-counsel claims raised should be

preserved for postconviction relief.    In his pro se brief, Bolden raises the
                                         3


additional issues of insufficient evidence, improper jurisdiction, and improper jury

instruction.

       Bolden contends the systematic exclusion of minorities from the jury

venire violated his constitutional right to an impartial jury.   However, “[a]s a

general rule, objections to evidence must be raised at the earliest opportunity

after the grounds for objection become apparent. Constitutional questions must

be preserved in the same manner as any other issue.” State v. Johnson, 476

N.W.2d 330, 333 (Iowa 1991).          Because Bolden failed to object to the

composition of the jury panel until the motion for new trial, the objection is

waived. See id. at 334 (“A post-verdict motion challenging the jury panel simply

comes too late to comply with the policies behind the preservation requirement.”).

       Error is also not preserved with respect to Bolden’s pro se claims

asserting insufficient evidence, improper jurisdiction, and improper jury

instruction. None of these issues were raised or ruled on by the district court.

See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised and

decided by the district court before we will decide them on appeal.”). Here, the

record is not adequate to address the issues, which must be raised in the context

of an ineffective-assistance claim, and trial counsel should have an opportunity to

respond to the claims. State v Truesdell, 679 N.W.2d 611, 615–16 (Iowa 2004).

       Because error is not preserved as to the issues raised, we affirm the

conviction. Bolden’s ineffective-assistance-of-counsel claims are preserved for a

potential postconviction-relief proceeding.

       AFFIRMED.